Citation Nr: 0111701	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease to include hypertension.

2.  Entitlement to service connection for a disability 
manifested by numbness of the toes and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1955 and from February 1955 to August 1974.

This appeal arises from a September 1999 rating decision of 
the Montgomery, Alabama Regional Office (RO), which denied 
the issues listed on appeal.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case relative to all issues on appeal.

With regard to the claim of service connection for coronary 
artery disease, the veteran underwent coronary bypass surgery 
in September 1997.  He has submitted statements in September 
1998 from individuals who remembered that the veteran had 
blacked out in July 1969, April 1973 and October 1977.  The 
veteran has also referred to several elevated blood pressure 
readings during service.  It is the veteran's contention, 
therefore, that the blackouts and elevated blood pressure 
readings during service were due to blocking of the arteries 
which eventually manifested as coronary artery disease 
requiring bypass surgery.  It is further contended that he 
suffers from a disability manifested by numbness of the toes 
and feet which was caused by the bypass surgery.

The veteran has not been afforded a VA cardiology examination 
in connection with this claim.  Accordingly, the veteran 
should be afforded a VA cardiology examination to include an 
opinion as to whether coronary artery disease to include 
hypertension is related to service as manifested by his 
blackouts and elevated blood pressure readings.  If a 
favorable opinion is obtained, then the veteran should be 
afforded a VA neurology examination which should include 
complete diagnoses for disability of the feet and toes and an 
opinion as to whether any such disability is related to the 
1997 bypass surgery.  

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the disabilities at 
issue should be obtained.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue since service.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  Following completion of the above 
action, the veteran should be afforded a 
VA cardiology examination.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination.  All indicated 
diagnostic tests must be performed and 
all disability should be evaluated in 
relation to its history.

The cardiology examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's coronary 
artery disease to include hypertension is 
related to service to include blackouts 
and elevated blood pressure readings 
during service.  If it is determined that 
coronary artery disease is related to 
service, then the veteran should be 
afforded a VA neurology examination.  The 
neurology examiner should render 
diagnoses for all disability of the feet 
and toes and provide an opinion as to 
whether it is at least as likely as not 
that such a disability is etiologically 
related to the coronary bypass surgery 
performed in September 1997.  The medical 
reasoning underlying all medical opinions 
must be included in the record.

4.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




